Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1467
                        Lower Tribunal No. 20-2576
                           ________________


                             Edrice Senevil,
                                  Appellant,

                                     vs.

                          Sabrina Jean Louis,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Elisabeth
Espinosa, Judge.

      Rafael J. Oropesa, Attorney at Law, P.A., and Rafael J. Oropesa, for
appellant.

     Sabrina Jean Louis, in proper person.


Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.